Citation Nr: 1121512	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-04 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as a back injury.  

2.  Entitlement to service connection for a skin disorder, claimed as boils and staphylococci (staph) infections, to include as due to chemical exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and May 2007 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).    

With respect to the claim for a skin disorder, the Board finds that an August 2007 statement by the Veteran was submitted within 60 days of issuance of the statement of the case (SOC) and should be construed as a substantive appeal.  Accordingly, the claim for a skin disorder is before the Board.  


FINDINGS OF FACT

1.  A chronic low back disorder was not manifest during service; lumbar spine pathology was not identified until 2006.  The current low back disorder is unrelated to service.

2.  A chronic skin disorder was not manifest during service; a skin disorder was not identified for many years after service.  The current skin disorders are unrelated to service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in service or aggravated by service, nor may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

2.  A skin disorder was not incurred in service or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Service connection for arthritis may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Due to the similar medical history and evidence related to the claims, the Board will address them in a common discussion on a direct basis.  

Service treatment records reflect no complaints of, treatment for, or a diagnoses related to the low back or skin.  Moreover, there was no reference to a back injury of any kind.  The evidence shows that he was seen at the dental clinic on several occasions, was treated for an upper respiratory infection in January 1966, and had blood work and a urinalysis in April 1967.  

Upon discharge from service, the November 1967 report of medical examination at separation reported no abnormalities of the Veteran's spine or skin.  Similarly, he self-reported no recurrent back pain at the time of discharge.  Therefore, no spine or skin disorder was shown during service.

Post-service treatment records do not reflect complaints or treatment for lumbar spine and skin disorders for many years after discharge. 

Specifically, private chiropractic records dated in 1978 documented intersegmental traction and diathermy therapy for the Veteran's cervical spine, not lumbar spine.  The evidence does not show lumbar spine pathology until March 2006, when he sought VA treatment for the first time.  At that time, an X-ray report noted moderate degenerative changes of the lumbar spine with osteophytosis, no loss of lumbar lordosis, narrowing of the disc space at L4-L5, and arthritic changes in the faces at the lower lumbar spine.  

Further, VA outpatient treatment records from March 2006 and September 2006 reveal complaints and treatment for chronic low back pain, and he was prescribed etodolac and methocarbamol.

As to the skin disorder, March 2006 and September 2006 VA outpatient treatment records noted the Veteran's complaint of a dark blister with throbbing pain upon touch on the right forearm for the past two to three years.  He also complained of a confluent cyst with open drainage under the scrotum, lower mid gluteal line, for the past 10 to 12 years.  He reported that he had never sought treatment for the blister or cyst until then.  

After the clinical evaluation, the Veteran was assessed with a blister and possible deep vascular growth of the right forearm, and suspect hidradenitis suppurativa of the scrotum and referred to a surgery clinic.  In November 2006, he underwent an excisional biopsy for removal of a skin lesion on the right forearm.  These are the first documented post-service skin disorder noted in the record.  Therefore, the medical evidence does not reflect continuity of symptomatology for either the low back or the skin.

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to report symptoms that he or she experiences at any time because this requires only personal knowledge as it comes to him or her through their senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an 'absolute bar' to the service connection claim); Barr, 21 Vet. App. at 303 ('Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.').

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms relating to his lumbar spine and skin disorders have been continuous since service.  

With regard to the lumbar spine disorder, in March 2006 and September 2006 VA outpatient treatment records, the Veteran complained of back problems since getting out of service and that he underwent an X-ray evaluation with a chiropractor in 1974 and was told he had bad discs, but noted that the chiropractor treatment records were unavailable.  

In a February 2007 personal statement, he further added that he told his superiors of his back pain after carrying 196 pounds of artillery rounds for extended periods of time, was told to take the rest of the day off to rest, and was denied permission to see a doctor.  He also reported that he felt pressure in his back and at times a sharp pain during service, but he never demanded treatment from a physician at that time.  With regard to the skin disorder, in a February 2007 personal statement, the Veteran reported that has suffered from recurring boils and staph infections since his tour of duty in Vietnam.     

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of his lumbar spine and skin disorders after service separation.  Further, the Board concludes that his assertions of continued symptomatology since active service, while competent, are not credible.

First, the Board finds that the Veteran's more recently-reported history of continued symptoms since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms related to the low back or skin.  

Specifically, the service separation examination report reflects that the Veteran was examined and his spine and skin were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, although not determinative, the multi-year gap between discharge from active duty service (1967) and initial reported symptoms of a lumbar spine disorder and a skin disorder in 2006 (39 years) is significant.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

Further, while the Veteran has indicated that he received chiropractic treatment in 1974, the evidence shows that he received chiropractic treatment for his cervical spine in 1978.  

Next, the Veteran's recent account of when his symptoms began has been inconsistent.  When reporting for VA outpatient treatment in March 2006 and September 2006, he complained of back problems since service separation; however, in a February 2007 personal statement, he asserted that he started having complications in his lower back in his mid-20s, which the Board notes is approximately four years after service separation.  

Furthermore, the Veteran reported in the March 2006 VA outpatient treatment record that he has experienced the blister on his right forearm for the past two to three years and for a confluent cyst under the scrotum for the past 10 to 12 years, which the Board notes is many years after discharge.

In addition, when the Veteran sought to establish medical care with VA in March 2006, he did not report a past medical history of low back symptomatology or a skin disorder.  His only post-service past medical history was treatment for shoulder pain and pneumonia in 2000.  A review of the medical evidence from the 2000 work-up reflected that he denied a past medical history of low back problems, he denied low back pain at that time, and a clinical evaluation of his back was normal.  

Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

As such, the Board finds that the Veteran's current recollections and statements made in connection with his claims for benefits to be of lesser probative value than the normal discharge examination and absence of treatment records for a considerable time after service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not been established either through the medical evidence or through the Veteran's lay statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is no medical opinion or medical evidence in the record, and neither the Veteran nor his representative have identified or alluded to such medical evidence or opinion which attributes the Veteran's lumbar spine and skin disorders to service, despite his contentions to the contrary.  

With regard to the lumbar spine disorder, the Board acknowledges that the Veteran submitted a June 2007 personal statement from his sister discussing, in pertinent part, that he stayed at her house when he was down with his back.  While evidence of record indicates that she is a retired registered nurse (R.N.), it is neither contended or shown that she had special knowledge regarding this matter.  

This limits the probative value of her statement as a medical opinion concerning the Veteran's claimed lumbar spine disorder, although her statement does have general medical probity.  Black v. Brown, 10 Vet. App. 279, 284 (1997) (opinion of a veteran's wife, a nurse, was not probative because, while medically trained, she gave no indication that she had special knowledge regarding cardiology).

With regard to the skin disorder, the Board also acknowledges that the Veteran submitted personal statements from his wife, sister, step-daughter, and friend discussing their observations of his skin disability.  His wife reported that she knew him for several years before they married in 1971.  She noted that he developed staph infections, boils, and cysts several months after his service separation and that he never had these conditions prior to service.  He had large scars in his groin area and under his arms from the boils bursting, as well as crusted sores from the staph infections.  She treated him with intravenous antibiotics and it was her belief that he was exposed to chemicals during service.

The Veteran's sister reported that no one in her family had ever had staph infections, cysts, or boils, and that he never had any of these conditions before he went to the military.  It was her belief that his skin disorder was a result of being exposed to chemicals from the military.  

Furthermore, his step-daughter reported that since she moved in with the Veteran in 1971, he has had numerous staph infections for no reason over the years.  She indicated that one particular hospital stay, the doctors repeatedly asked him if he had ever been exposed to any chemicals or drugs because the infection was usually related to such exposure.  She also noted with assurance that he never took or been around drugs or chemicals that were hazardous.  

Last, the Veteran's friend noted that she has been closely involved with the Veteran and his wife since 1985.  She lived with them from 1995 to 1996 and has witnessed his outbreaks of staph infections and boils over the years, some of which included hospital stays.

Like the Veteran, his family and friends are competent to report their observations; however, lumbar spine and skin disorders are not the type of conditions that they can provide competent evidence on questions of etiology or diagnosis, notwithstanding his sister's nursing background.  Layno, 6 Vet. App. at 465.  They are without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The Board has considered whether service connection can be granted on a presumptive basis, as osteoarthritis is a chronic disease for which presumptive service connection is available.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  However, as noted, osteoarthritis is not shown to be manifested and/or diagnosed during service or during the first post-service year.  In fact, review of the evidentiary record reveals the Veteran's diagnosis of osteoarthritis in a March 2006 VA outpatient X-ray report.  Therefore, service connection for osteoarthritis of the lumbar spine on a presumptive basis is not warranted.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for osteoarthritis of the lumbar spine and a skin disorder, and the benefit-of-the-doubt rule is not for application and the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the 'rule of prejudicial error' applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2006 (back) and February 2007 (skin) that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  These letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in November 2006 (back) and February 2007 (skin), the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish effective dates.  With those letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.

With respect to the third factor, the types of evidence that 'indicate' that a current disorder 'may be associated' with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App 384 (1993).  First, the RO has obtained the Veteran's service treatment records, a March 2006 VA outpatient X-ray report, and VA outpatient treatment records.  Further, he submitted private treatment records.  

Next, the Board also finds that a VA examination is not warranted.  Given the absence of in-service evidence of chronic manifestations of the disorders on appeal, the absence of identified symptomatology for many years after separation, and no competent evidence of a nexus between service and the Veteran's claims, a remand for a VA examination would unduly delay resolution.

Further, the Veteran's statements as to continuity of symptomatology are found to lack credibility given the specific findings of a normal lumbar spine and skin for many years after service separation.  In addition, the Board finds that the medical evidence of record is sufficient to make a decision on the claims.  Therefore, remand for a VA examination is not warranted.  As such, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder, claimed as a back injury, is denied.  

Service connection for a skin disorder, claimed as boils and staph infections, to include as due to chemical exposure, is denied.



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


